DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C, claims 1-3 and 6-8, in the reply filed on 10/12/21 is acknowledged.
Claims 4, 5, and 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/21.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
It is suggested to amend line 3 of claim 1 to “bottoms of each light-concentrating groove” for clarity of language.
	It is suggested to amend lines 5-7 of claim 1 to “the two groove walls forming an opening of the respective light-concentrating groove, a lateral dimension of the opening being larger than that of a lateral dimension of the bottom” for clarity of language.
	It is suggested to amend lines 8-9 of claim 1 to “an opening direction of the front-side light-concentrating groove being opposite to an opening direction” for clarity of language.
	It is suggested to amend line 2 of claim 2 to “reflecting surfaces” for consistency and clarity of language. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "on a same layer" in line 11.  It is unclear what the metes and bounds of the limitation is in order for the opening and the bottom to be interpreted to be “on a same layer” as recited. Additionally, there was no guidance provided as to what is to be defined as the same layer as recited, whether it is a layer of material or layer of something else. Clarification is requested.
Claim 1 recites the limitation “adjacent front-side light-concentrating groove and back-side light-concentrating groove” in line 12. The claim has only previously recited one front-side light-concentrating groove and one back-side light-concentrating groove without establishing they are arranged adjacent to each other. It appears this limitation is specifying specific ones that are adjacent to each other, but only one of each had been recited. Therefore, it appears 
Claim 2 recites the limitation "the light-concentrating groove" in line 2.  It is unclear if the limitation is directed to the front-side or back-side light-concentrating groove or both. For the purpose of examination, the limitation has been interpreted to be directed to both of the light-concentrating grooves. Clarification is requested. Similar deficiency can also be found in claim 3.
Claim 3 recites the limitation “included angles” in line 2. It is unclear what is being defined as “included angles” in the limitation. Clarification is requested. 
Claim 6 recites the limitation "the photovoltaic panel" in line 7.  It is unclear which of the multiple photovoltaic panels recited in claim 1 is being referenced by the limitation. Clarification is requested. 
Claim 6 further recites “the bottom of each light-concentrating grove is free”. It is unclear what is defined by the limitation in which the bottom is free as recited. For the purpose of examination, the limitation has been interpreted to mean the bottom does not require a separate layer or material besides the photovoltaic panels. Clarification is requested.
Claim 7 recites the limitation "the end cap arranged at one end of the front-side light-concentrating groove…or a surface of the end cap facing inner of the light-concentrating groove" in lines 5-7.  However, it is noted that claim 7 recites further comprising a transparent top cover or an end cap, such that an end cap is not necessarily required by the limitation, and thus it is unclear if the end cap should or should not be required by the claim. Additionally, the limitation lacks antecedent basis because the claim did not specify where the end gap is to be located for antecedent basis to be provided for “the end cap arranged at one end” and “a surface of the end cap facing inner of the light-concentrating groove” as recited. Clarification is requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 206099878; see English machine translation) in view of Guo et al. (CN 105978471; see English machine translation) and in view of Hebrink et al. (US 2009/0283144), and further in view of Molnar et al. (US 2012/0160324).
Regarding claim 1, Hu discloses a light-concentrating solar apparatus (100; see Figure 2), comprising: 
a front-side light-concentrating groove (110, 120, 130, 140) and a photovoltaic panel (200) arranged at bottom of the light-concentrating groove (see Figure 2), the light-
Guo teaches a double-sided light-concentrating solar apparatus (see Figure 1) comprising a front-side light-concentrating groove (see Figure 1) and a back-side light-concentrating groove (see Figure 1), and a photovoltaic panel (5) arranged at bottom of each light-concentrating groove (see Figure 1), opening direction of the front side light concentrating groove being opposite to opening direction of the back side light concentrating groove (see Figure 1).
Hebrink teaches a light concentrating solar apparatus (92) comprising an array of light-concentrating grooves (86) (see Figures 5a and 5c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light-concentrating solar apparatus of Hu to be a double-sided light-concentrating solar apparatus comprising an array of light-concentrating grooves, such that the opening direction of the back side light concentrating groove is opposite to the opening direction of the front side light concentrating groove, as taught by Guo and Hebrink above, so that a desirable output from a plurality of photovoltaic 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the opening of the front-side light-concentrating groove and the bottom of the back-side light-concentrating groove to be on a same layer, the two light-concentrating grooves are arranged alternately, and adjacent front-side light-concentrating groove and back-side light-concentrating groove share a same groove wall, forming a wavy concave-convex structure as a whole for the device of modified Hu similar to the structure as shown in Figure 2b of Molnar, so that the minimum amount of materials can be used to form the double-sided light-concentrating structure with minimal space.
Regarding claim 3, modified Hu discloses all the claim limitations as set forth above, and further discloses included angles between the reflecting surfaces of the two groove walls of the light- concentrating groove and the bottom thereof are identical (see Figure 2), or the included angles between the reflecting surfaces of the two groove walls of the light- concentrating groove and the bottom thereof are different, one of which is a right angle and the other one is an obtuse angle.
Regarding claim 6, modified Hu discloses all the claim limitations as set forth above.
Guo further discloses the photovoltaic panel is a double-sided photovoltaic panel (page 1), and the bottom of each light-concentrating groove is free or made of a transparent material (the bottom of the light-concentrating groove is formed by the photovoltaic panel).  
Regarding claim 7, modified Hu discloses all the claim limitations as set forth above, and further discloses a transparent top cover or an end cap (Fresnel lens 300), 
.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 206099878; see English machine translation) in view of Guo et al. (CN 105978471; see English machine translation) and in view of Hebrink et al. (US 2009/0283144), and further in view of Molnar et al. (US 2012/0160324), as applied in claim 1 above, and further in view of Lagaly (DE 10 2007 052 338; see English machine translation).
Regarding claim 2, modified Hu discloses all the claim limitations as set forth above, but the reference does not expressly disclose at least a part of the reflecting surface of the two groove walls of the light- concentrating groove is a reflective Fresnel lens surface.
Lagaly discloses the use of Fresnel mirrors (30) as reflectors to concentrate sunlight onto solar cells (71) ([0032]; see Figure 1).
As modified Hu is not limited to any specific examples of the materials used for the reflecting surfaces of the two groove walls and as reflecting mirrors such as Fresnel type mirrors were well known in the art before the effective filing date of the claimed invention, as evidenced by Lagaly above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any known reflective material for concentrating sunlight upon photovoltaic panels, including Fresnel mirrors in the device of .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 206099878; see English machine translation) in view of Guo et al. (CN 105978471; see English machine translation) and in view of Hebrink et al. (US 2009/0283144), and further in view of Molnar et al. (US 2012/0160324), as applied in claim 1 above, and further in view of Pham et al. (US 2009/0133685).
Regarding claim 8, modified Hu discloses all the claim limitations as set forth above, and further discloses a heat sink (400) below the photovoltaic panel that can be a water heater or thermal energy utilizing device (page 3).
Molnar further discloses the front-side light-concentrating groove or the back-side light-concentrating groove is formed to be a closed container (see Figure 2b), but the reference does not expressly disclose a working fluid provided therein, the closed container is further provided with a pipe interface which is able to connect to an external pipe.
	Pham discloses a light concentrating solar apparatus (see Figure 5) comprising power conduits (25) conveying heat transfer fluid using pipes ([0027]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a working fluid in the heat sink of modified Hu and further including a pipe interface that is able to connect to an external pipe, as taught by Pham, in order to convey heat transfer fluid through the heat sink for more efficient heat transfer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721